DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/08/2022 has been entered.
 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a hydraulic pump driven by an electric motor”, “an actuator” and further recites the electronic control unit controls the electric motor as the actuator”.  It is not clear why the claim sets forth an electric motor and an actuator separately if the motor is controlled “as the actuator”.   The actuator appears to correspond to the motor, but it is not clear if the terms having differing scope as they are used in claim 1.
Claim 10 recites “wherein the non-transitory computer readable medium is configured to control only a single valve that is located in a pressure line between and interconnecting the hydraulic 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8, 10, 12 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otomo (US# 6402264).
	Otomo discloses all the limitations of the instant claims including; a hydraulic pump 144 driven by an electric motor 150 for hydraulic pressure generation;  and an electronic control unit 70 for the determination of at least one control value for compensating a control error based on a measured actual braking pressure (Pwc) compared to a pressure demand setpoint (P*wc), which controls at least one actuator 150 for a pressure increase or a pressure reduction of the braking pressure when adjusting to the pressure demand setpoint  (col. 9, line 51 to col. 19), wherein the electronic control unit controls the electric motor as an actuator to compensate the control error in such a way that in one direction of rotation the hydraulic pump causes a pressure increase of the braking pressure and in the other direction of rotation causes a pressure reduction of the braking pressure, wherein only a single valve 54 controlled by the electronic control unit is located in a pressure line 52 between and interconnecting the hydraulic pump 144 and a brake actuator 24.  See figure 6.  
Regarding claims 2 and 12, the hydraulic pump is a gear pump.   Col. 13, lines 66-67.

 	Regarding claim 6 and 16, a safety brake valve 28 inserted into the pressure line 20/52 carrying the braking pressure for safe application of the brake in the event of a malfunction. 
 	Regarding claim 7 and 17, a pressure encoder 78 for measuring the actual braking pressure connected to the pressure line carrying the braking pressure on the outlet-side of the shut-off valve 54, wherein the pressure encoder is electrically connected to the electronic control unit for actual value specification.  
	Regarding claim 8, Otomo discloses a method of braking at least one vehicle wheel in accordance with a braking pressure control system, the method comprising: using a hydraulic pump 140 driven by an electric motor 150 for hydraulic pressure generation; determining at least one control value for compensating a control error by an electronic control unit 70 based on a measured actual braking pressure Pwc in comparison with a pressure demand setpoint P*wc  to control at least one actuator for a pressure increase or a pressure reduction of the actual braking pressure when adjusting to the pressure demand setpoint;  and controlling the electric motor 150 as an actuator by the electronic control unit to compensate for the control error such that, in one direction of rotation, the hydraulic pump generates a pressure increase of the braking pressure and, in the other direction of rotation, the hydraulic pump generates a pressure reduction of the braking pressure, wherein only a single valve 54 controlled by the electronic control unit is located in a pressure line 52 between and interconnecting the hydraulic pump 144 and a brake actuator 24.  Figure 6, col. 9, line 51 to col. 19.
	Regarding claim 10, Otomo discloses computer readable medium including program code to carry out the method.  Col. 8, lines 60-66.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 9, 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otomo (US# 6402264) in view of Fischer et al (US# 2014/0374185).
	Otomo discloses all the limitations of the instant claims with exception to the electric motor being a permanently excited synchronous motor (claims 3/13) and having an external rotor motor (claims 4/14).  Otomo instead broadly discloses an electric motor.  Fischer et al disclose an electric device for a motor vehicle and further suggest a permanently excited synchronous motor having an internal or external rotor due to the high torque density [0049].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use a permanently excited synchronous motor having an external rotor motor for the electric motor of Otomo, as suggested by Fischer et al to ensure sufficient torque for rapid pressure adjustments. 
	Regarding claims 9 and 11, Otomo discloses all the limitations of the instant claims with exception to controlling the motor with regard to positive and negative speed and torque.  Fischer et al disclose an electric device for a motor vehicle and further teach controlling a motor with regard to both torque and speed [0048].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to control the electric motor of Otomo with regard to speed and torque, as suggested by Fischer et al as an obvious means of attaining desired pressures at the . 

Response to Arguments
Applicant's arguments filed 2/08/2022 have been fully considered but they are not persuasive.
Regarding the rejection under 112a, Applicant argues that “safety brake valve 14’ is not disclosed to be controlled by ECU 4. See publication para. [0032] for operation of valve 14’. “  It is first noted that the new claim limitation “wherein only a single valve controlled by the electronic control unit is located in a pressure line between and interconnecting the hydraulic pump and a brake actuator” appears to preclude addition control unit controlled valves between the pump and the brake actuator.  The original disclosure fails to mention or support such a preclusion.  The specification appears to disclose multiple valves 14’ and 20, and does not depict or otherwise indicate that no other controlled valves are located downstream of either valve.  The brake actuator is not shown.  Regarding the nature of valve 14’, [0032] relied on by Applicant indicates “The safety brake valve 14′ may be used for safe application of the brake in the case of a malfunction of pressure control components. If the safety brake valve 14′ is operated independently of this, it may be possible to introduce dosed braking by means of a downstream choke 17′ under the opening pressure of the outlet-side downstream pressure limiting valve 16′.”  This does not indicate what actuates the valve, and it does not indicate that the valve is actuated independent of the control unit 4’.  Instead, it appears to suggest operation independent of unspecified pressure control components.  The limitations are therefore narrower than the original disclosure and constitute new matter.  
Regarding the rejections based on Watanabe, the rejections have been withdrawn and  new rejections based on Otomo have been applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK